DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 02/24/2022, addressing claims 1-4 from the non-final rejection (12/09/2021), by amending claim 1 and cancelling claim 2 is entered and will be addressed below.

Claim Interpretations
The “a thermal insulation plate” of claim 1, Applicants’ Specification describes “a thermal insulation plate 44 which is made of an insulating material such as quartz, sapphire” ([0015]), is capable of thermal transfer by radiation ([0020]), apparently the thermal insulation means it is insulator in conduction mode and is a conductor in radiation mode, and will be examined accordingly.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 6740853, hereafter ‘853), in view of Hollars et al. (US 5753092, hereafter ‘092).
‘853 teaches some limitations of:

FIG. 13 illustrates the primary heat transfer paths within the process environment of a plasma processing device. In this case, the device is an inductively coupled plasma chamber used for stripping photoresist from a substrate or wafer (col. 20, lines 29-33, the claimed “a vacuum chamber capable of forming vacuum atmosphere”);
FIG. 1A is a cross-section of a complete wafer holder implementing a stack of a multi-zone electrostatic chuck (col. 5, lines 4-5), FIG. 1A illustrates a preferred embodiment of a stack of elements. The stack operates as a combined electrostatic chuck 102, He distribution system 122, electrical resistance heater 132, and cooling assembly 152 (col. 7, lines 43-47, the claimed “a stage for supporting inside the vacuum chamber a to-be-processed substrate”, the cooling assembly 152 is the claimed “the stage having: a base to be selectively cooled”, the electrostatic chuck 102 is the claimed “a chuck plate disposed on the base so as to electrostatically absorb the to-be-processed substrate”), 
the next three plates (130, 135, and 140) comprise the electrical resistance heater 132 (col. 7, lines 51-52, the plate 135 is the claimed “and a hot plate interposed between the base and the chuck plate”), 
when heating applications are exercised, the gripping elements and surrounding quartz are likely to heat up to temperatures substantially greater than the ambient 
Each of the plates shown in FIG. 1A are formed of a thermally conductive but electrically insulating layer (e.g., quartz) (col. 8, lines 61-63, note quartz is considered a thermal insulation in conduction by Applicants’ Specification, see claim interpretation above, therefore, the plate 140 is the claimed “and a thermal insulation plate, disposed between the base and the hot plate, for restraining thermal transmission from the hot plate to the base”, the “and permitting heat rays of wave length below 4 [Symbol font/0x6D]m through the thermal insulation plate” is an intrinsic property of quartz).

	‘853 further teaches that an insulating layer can be placed between the heating plate and the cooling plate which affects the thermal response of a heating/cooling system. One alternative to this configuration is to use a system with a variable heat conductance between the heating plate and the cooling plate. In general, for a quasi-one dimensional conductive heat flow, the conductive heat transfer between components is a function of a heat transfer coefficient, the surface contact area and the temperature difference, i.e., Q=hA[Symbol font/0x44]T. Therein, the heat transfer coefficient h is dependent upon the quality of contact between the two surfaces. It is true that at higher pressures the heat transfer coefficient is directly related to the gas conductivity and inversely related to the thickness of the gas layer, however, it becomes more complicated at lower pressures (col. 21, lines 30-44).

‘853 does not teach the other limitations of: 
Claim 1: wherein a high-emissivity layer having an emissivity of above 0.49 relative to the heat rays of wave length below 4 [Symbol font/0x6D]m which is higher than an emissivity of an upper surface of the base, is disposed directly on the upper surface of the base, the high-emissivity layer being located between the upper surface of the base and the thermal insulation plate so as to absorb the heat rays and release absorbed heat to the base efficiently.

‘092 is analogous art in the field of Cylindrical Carriage Sputtering System (title), Substrate processing devices for deposition, etching, heating, and cooling arc attached around the circumference of the inner and/or outer cylinders (abstract), a heating element 118 such as a quartz lamp (Fig. 7, col. 13, lines 53-54). ’092 teaches that For gas cooling, circular platens 134 function both as heat sinks and as the helium source. These retractable platens 134 have input passage ducts and internal channels for the distribution of the helium gas as well as input and output passages for the cryogenic cooling fluid (e.g., liquid nitrogen). For clarity, these ducts and passages in the platens are not shown in FIG. 8 (col. 15, lines 11-16), The surfaces of platens 134 that face the surfaces of substrate 48 are also preferably made heat-absorbing by application of a coating like MH-2200. Radiant heat from the substrate that is absorbed by these coatings is removed by the cryogenic cooling. Since radiation heat transfer is determined by the temperature difference between the substrate and the absorbing high-emissivity, heat-absorbing surfaces of the cryogenically cooled platens 134 (col. 15, lines 41-44).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a high-emissivity, heat-absorbing black surface coating/paint such as MH-2200 of ‘092 between the heating plate and the cooling plate of ‘853, for the purpose of increasing the cooling rate, as taught by ‘092 (col. 15, lines 41-44). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘853 and ‘092, as being applied to claim 1 rejection above, further in view of Hansen et al. (US 20140226792, hereafter ‘792).
‘092 further teach the high-emissivity coating may consist of a low outgassing black paint similar to MH-2200 made by IIT Research Institute in Chicago, Ill (col. 10, lines 51-53). 

The combination of ‘853 and ‘092 does not teach the limitations of:
xTi1−xN (0.1≤x≤0.95).
	
	‘792 is solving similar problem of emissivity enhancing layer (abstract). ’792 teaches that Exemplary materials having high emissivity values include but are not limited to titanium nitride, titanium aluminum nitride (TiAlN) ([0047], last sentence). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted titanium aluminum nitride of ‘792 as the black paint of ‘092 and then combined with ‘853, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Note TiAlN encompasses the range of AlxTi1−xN (0.1≤x≤0.95).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘853 and ‘092, as being applied to claim 1 rejection above, further in view of Visser (US 5177878, hereafter ‘878).
The combination of ‘853 and ‘092 does not teach the limitations of:
	Claim 4: wherein the high-emissivity layer is formed in a manner to cover such a part of the upper surface of the base as is exclusive of an outer peripheral part of the upper surface.



Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added an aluminum nitride sheet or to have added blackened surfaces, as taught by ‘208, only to the center portion between the heating plate and the cooling plate of ‘853, as taught by ‘878, for the purpose of compensating for the temperature drop at the periphery of the chuck, as taught by ‘812. 
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.
Applicants argue that 

This argument is found not persuasive.
The embodiment with IR reflecting material is discussed in Fig. 13 (col. 20, line 28 to col. 21, line 19). The other embodiment does not require IR reflecting material.
The reason, as clearly explained in ‘853 (col. 13, line 63 to col. 21, line 17):
The heating component sits above the cooling component. Again, an insulator and an IR reflecting material are placed between the components. The insulator serves two purposes: (1) it produces a large [Symbol font/0x44]T across the interface between the heating component and the cooling component (providing effective cooling without coolant boiling at the channel surfaces), and (2) it improves the thermal response of the heating component, i.e., the thermal inertia of the heating plate is reduced since it does not lose as much heat to the cooling plate which is a large heat sink in this case even when the coolant is not flowing. The adverse effect is that the insulator will hinder the effectiveness of the cooling plate. Therefore, there is an optimal design for this layer. Also, the forced air over the heating element during cool down will improve the cooling response. Heat is exchanged between the heating component and the cooling component via conduction. The heating component heats the wafer via two modes of heat transfer. They are conduction heat transfer and radiation heat transfer. At low heating element temperatures (e.g., 300 degrees C.), the conduction heat transfer is dominant. Above this temperature, radiation heat transfer plays a greater role.

As such, ‘092 also teaches that Functionally, however, shields 128 are heat absorbers rather than heat reflectors (col. 14, lines 57-58), clearly to improve cooling rate to the cooling pipe lines 30.
B) ‘853 is trying to cut out heat conduction between heater 132 and the cooling system 152, and emissivity of the cooling system 152 is irrelevant, see the upper half of page 5.
This argument is found not persuasive.
The heat transfer includes heat conduction, convection, and radiation, this elementary concept seems to be difficult to convey to Applicants during interview. 
As explain in item A) above, ‘853 is to optimize the fast heating vs. fast cooling, and controlling the radiation heat transfer contribute which mode is preferred. Emissivity is the key to the radiation heat transfer, contrary to Applicants’ assertion.
C) the combination is hindsight, see the bottom of page 6 to page 8.
This argument is found not persuasive.
The motivation is clear as explained in item A) above, optimization between fast heating vs. fast cooling. 


In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150093518 is cited for “The amount of heat discharge is large in the outer edge portion of the susceptor 1” ([0053], 4th sentence).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/KEATH T CHEN/Primary Examiner, Art Unit 1716